Exhibit 5 Directors and Executive Officers of Kardan N.V. as of July 28, 2011 The name, position, principal occupation, business address and citizenship of each director and executive officer is set forth below. Name (Citizenship) Position Principal Occupation Business Address Israel Fink (Belgium) Supervisory Board Member Sales & Marketing Manager and Co-Director of Fancy Diamonds International BVBA c/o Kardan N.V. Claude Debusseylan 30 Vinoly Building, 13th Floor Amsterdam, The Netherlands Joseph Krant (Dutch) Supervisory Board Member Managing Director of Catalyst Advisors BV and a Board member of various companies. c/o Kardan N.V. Claude Debusseylan 30 Vinoly Building, 13th Floor Amsterdam, The Netherlands Hendrik Benjamins (Dutch) Supervisory Board Member Supervisory Board Member of Kardan N.V. and Supervisory Board Member of Vos Logistics B.V. c/o Kardan N.V. Claude Debusseylan 30 Vinoly Building, 13th Floor Amsterdam, The Netherlands Karnina Rechter (Israel) Supervisory Board Member Lawyer and mediator c/o Kardan N.V. Claude Debusseylan 30 Vinoly Building, 13th Floor Amsterdam, The Netherlands Avner Abraham Schnur (Israel and Belgium) Supervisory Board Member President of Astra Diamonds and director of various companies c/o Kardan N.V. Claude Debusseylan 30 Vinoly Building, 13th Floor Amsterdam, The Netherlands Jay Lev Pomrenze (United States) Supervisory Board Member Director of Poalim Capital Markets and KCPS & Company c/o Kardan N.V. Claude Debusseylan 30 Vinoly Building, 13th Floor Amsterdam, The Netherlands Max I. Groen (Dutch) Supervisory Board Member Board member of the Netherlands Synagogue Community and a member of the Appeals Committee of the Netherlands Foundation Collective Maror Funds c/o Kardan N.V. Claude Debusseylan 30 Vinoly Building, 13th Floor Amsterdam, The Netherlands Einat Oz-Gabber (Dutch) Managing Director and Chief Financial Officer Managing Director and Chief Financial Officer of Kardan N.V. and Managing Director and Supervisory Director in various companies within the Kardan Group c/o Kardan N.V. Claude Debusseylan 30 Vinoly Building, 13th Floor Amsterdam, The Netherlands Jan Slootweg (Dutch) Managing Director Managing Director of Kardan N.V. and Managing Director and Supervisory Director in various companies within the Kardan Group c/o Kardan N.V. Claude Debusseylan 30 Vinoly Building, 13th Floor Amsterdam, The Netherlands Alain Ickovics (Israel and Belgium) Chairman of the Management Board Chairman of the Management Boardof Kardan N.V. and Managing Director and Supervisory Director in various companies within the Kardan Group c/o Kardan N.V. Claude Debusseylan 30 Vinoly Building, 13th Floor Amsterdam, The Netherlands Walter Van Damme (Dutch) Managing Director Managing Director of Kardan N.V. and Managing Director and Supervisory Director in various companies within the Kardan Group c/o Kardan N.V. Claude Debusseylan 30 Vinoly Building, 13th Floor Amsterdam, The Netherlands Lonneke De Beer (Dutch) General Counsel General Counsel c/o Kardan N.V. Claude Debusseylan 30 Vinoly Building, 13th Floor Amsterdam, The Netherlands Gali Naveh-Stern (Israel) Vice President Corporate Development Vice President Corporate Development c/o Kardan N.V. Claude Debusseylan 30 Vinoly Building, 13th Floor Amsterdam, The Netherlands Caroline Vogelzang (Dutch) Investor Relations Director Investor Relations Director c/o Kardan N.V. Claude Debusseylan 30 Vinoly Building, 13th Floor Amsterdam, The Netherlands Shlomi Hakim (Israel) Financial Controller Financial Controller c/o Kardan N.V. Claude Debusseylan 30 Vinoly Building, 13th Floor Amsterdam, The Netherlands
